DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              SANDRA CHIN,
                                Appellant,

                                     v.

 ENCLAVE AT ST. LUCIE WEST HOMEOWNERS ASSOCIATION, INC.,
                         Appellee.

                              No. 4D18-2581

                              [March 28, 2019]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert E. Belanger, Judge; L.T. Case No. 56-2017-CA-
000461.

  W. Trent Steele of Steele Law, Hobe Sound, for appellant.

   Bruce S. Rosenwater of Bruce S. Rosenwater & Associates, P.A., West
Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CONNER and FORST, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.